USCA11 Case: 20-13793      Date Filed: 01/04/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13793
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RONALD WALKER,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 3:11-cr-00217-HLA-JRK-1
                    ____________________
USCA11 Case: 20-13793               Date Filed: 01/04/2022           Page: 2 of 6




2                           Opinion of the Court                         20-13793


Before JILL PRYOR, BRANCH, and TJOFLAT, Circuit Judges.
PER CURIAM:
       Ronald Walker appeals the district court’s denial of his mo-
tion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as
modified by § 603(b) of the First Step Act of 2018, Pub. L. 115-391,
132 Stat. 5194 (“First Step Act”). He argues that the district court
erred when it found that U.S.S.G. § 1B1.13 determined the mean-
ing of extraordinary and compelling reasons in the context of his
compassionate release motion. He concedes that his argument is
foreclosed by our decision in United States v. Bryant, 996 F.3d 1243
(11th Cir. 2021). Nonetheless, he asserts that Bryant was decided
erroneously because § 1B1.13 and its enabling clause—28 U.S.C.
§ 994(t)—are unconstitutional and non-binding. He also contends
that remand is warranted because the record does not indicate that
the district court considered his COVID-19 and post-rehabilitation
arguments in the § 3553(a) factors context. 1




1In a footnote, Walker argues that the district court erred by not finding that
his COVID-19 comorbidities constituted extraordinary and compelling rea-
sons. Because he did not adequately brief the issue, he has abandoned it. See
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681-82 (11th Cir. 2014)
(holding that an appellant abandons an issue where he does not adequately
brief it, for instance, by raising it in a conclusory fashion or by failing to devote
a discrete section of his argument to that issue).
USCA11 Case: 20-13793         Date Filed: 01/04/2022      Page: 3 of 6




20-13793                Opinion of the Court                          3

       We review a district court’s denial of an 18 U.S.C.
§ 3582(c)(1)(A) compassionate release motion under an abuse of
discretion standard. Bryant, 996 F.3d at 1251. The district court
abuses its discretion if it applies an incorrect legal standard, follows
improper procedures in making its determinations, or makes
clearly erroneous factual findings. United States v. Barrington, 648
F.3d 1178, 1194 (11th Cir. 2011). The district court has a range of
choices, and we cannot reverse “just because [we] might have
come to a different conclusion had it been [our] call to make.” Sloss
Indus. Corp. v. Eurisol, 488 F.3d 922, 934 (11th Cir. 2007) (internal
citation and quotation marks omitted).
        We review forfeited claims, i.e., claims that are not volun-
tarily waived, for plain error. United States v. Lewis, 492 F.3d 1219,
1222 (11th Cir. 2007) (en banc). To show plain error, the defendant
must demonstrate that: (1) an error occurred; (2) the er-
ror was plain; and (3) the error affected his substantial
rights. Id. (internal citation omitted). If all three conditions are
met, we may, in our discretion, correct an error if it seriously af-
fected the fairness, integrity, or public reputation of the judicial
proceedings. Id. (internal citation omitted). An error is not “plain”
unless it is contrary to explicit statutory provisions or controlling
precedent from the Supreme Court or this Court. United States v.
Schultz, 565 F.3d 1353, 1357 (11th Cir. 2009).
      Before amendment by the First Step Act, 18 U.S.C.
§ 3582(c)(1)(A) allowed the district court to reduce a prisoner’s
term of imprisonment upon motion of the director of the Bureau
USCA11 Case: 20-13793         Date Filed: 01/04/2022    Page: 4 of 6




4                      Opinion of the Court                 20-13793

of Prisons (“BOP”). See 18 U.S.C. § 3582(c)(1)(A) (effective No-
vember 2, 2002, to December 20, 2018). The First Step Act
amended § 3582(c)(1)(A) to now allow a court to reduce a defend-
ant’s term of imprisonment also upon motion of the defendant af-
ter the defendant has fully exhausted all administrative
rights. See First Step Act § 603(b). The court may reduce the im-
prisonment term only if it finds that: (1) the factors listed in 18
U.S.C. § 3553(a) favor compassionate release, (2) there are extraor-
dinary and compelling reasons for compassionate release, and (3)
release would not endanger the community. United States v.
Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021) (internal citation and
quotation marks omitted). If the court finds against the defendant
on any one of these requirements, it is not required to analyze the
other requirements and cannot grant relief. United States v. Giron,
15 F.4th 1343, 1348 (11th Cir. 2021). When a court considers the
§ 3553(a) factors, it need not exhaustively analyze each factor or
articulate its findings in detail, but it must provide enough analysis
to permit meaningful appellate review. United States v. Cook, 998
F.3d 1180, 1185 (11th Cir. 2021).
       Congress directed the Commission to publish a policy state-
ment that described “extraordinary and compelling reasons.” 28
U.S.C. § 994(t). The Commission’s policy statement is found
in § 1B1.13 of the Sentencing Guidelines, which, notably, has not
been amended since the First Step Act was passed and refers only
to a sentence reduction upon a motion from the director of the
BOP. See U.S.S.G. § 1B1.13, comment. (n.1(D)). Extraordinary
USCA11 Case: 20-13793        Date Filed: 01/04/2022     Page: 5 of 6




20-13793               Opinion of the Court                        5

and compelling reasons exist under any of the circumstances listed
in § 1B1.13. Id., comment. (n.1).
        In relevant part, the commentary contains a catch-all provi-
sion, which provides that a prisoner may be eligible for a sentence
reduction if “[a]s determined by the Director of the Bureau of Pris-
ons, there exists in the defendant’s case an extraordinary and com-
pelling reason other than, or in combination with,” the other spe-
cific examples listed. Id., comment. (n.1(D)). We have held that
the First Step Act does not affect § 1B1.13’s definition of “extraor-
dinary and compelling reasons.” Bryant, 996 F.3d at 1247. We
have also held that the Sentencing Commission’s standards apply
to all § 3582(c)(1)(A) compassionate release motions, and district
courts do not have the discretion to develop “other reasons” that
might justify a reduction in a defendant’s sentence, including under
Application Note 1(D). Id. at 1247–48.
      Under the prior precedent rule, a prior panel’s holding is
binding on all subsequent panels unless and until it is overruled or
undermined to the point of abrogation by the Supreme Court or
by our Court sitting en banc. Smith v. GTE Corp., 236 F.3d 1292,
1300 n.8 (11th Cir. 2001).
       As an initial matter, we review Walker’s challenge to the
constitutionality of 28 U.S.C. § 994(t) and U.S.S.G. § 1B1.13 for
plain error because he did not raise this challenge in the district
court. His challenge fails under this standard because he has not
identified any explicit statute or controlling precedent declaring
these provisions unconstitutional.
USCA11 Case: 20-13793        Date Filed: 01/04/2022    Page: 6 of 6




6                      Opinion of the Court               20-13793

       Walker’s argument that the district court erred by treating
§ 1B1.13 as mandatory is foreclosed by our recent decision in Bry-
ant that § 1B1.13 applies to all § 3582(c)(1)(A) compassionate re-
lease motions. See Bryant, 996 F.3d at 1247. As Walker concedes,
Bryant is binding precedent that applies to this case because it has
not been overruled or abrogated.
        Finally, the district court was not required to consider
Walker’s COVID-19 and rehabilitation arguments in the § 3553(a)
factors context—or to consider the § 3553(a) factors at all—because
it had already determined that he did not present extraordinary and
compelling reasons justifying compassionate release.
       Because the district court did not err in denying compassion-
ate release, we affirm.
      AFFIRMED.